Judgment, Supreme Court, Bronx County (Barry Salman, J.), entered November 27, 1992, which denied petitioner’s application to annul and set aside an administrative determination and dismissed the petition brought pursuant to CPLR article 78, unanimously affirmed, without costs.
It is established that the administrative agency charged with enforcing a statutory mandate has broad discretion in evaluating the pertinent factual data and the inferences to be drawn therefrom, and, its interpretation will be upheld so long as it is not irrational or unreasonable (Matter of Ansonia Residents Assn. v New York State Div. of Hous. & Community Renewal, 75 NY2d 206, 213). Since the finding by the Division of Housing and Community Renewal that petitioner’s installation of a new roof was not properly performed and did not constitute an improvement to the building so as to qualify for a rent increase was not arbitrary, capricious or unreasonable, the court must defer to the administrative determination. Therefore, the Supreme Court properly denied the owner’s application and dismissed the petition. Concur—Sullivan, J. P., Rosenberger, Ellerin, Asch and Nardelli, JJ.